Order and judgment, Supreme Court, New York County (Joan Lobis, J.), entered August 7, 2001 and August 9, 2001, respectively, which, inter alia, granted plaintiffs motion for a money judgment against defendant for unpaid pendente lite child support, awarded plaintiff a total of $15,139.19, and denied defendant’s cross motion seeking downward modification of her pendente lite child support obligations, unanimously affirmed, with one bill of costs.
The motion court properly denied defendant’s cross motion to reduce her pendente lite child support obligation, as established in the court’s prior order of January 31, 2000. The child support award in the January 31, 2000 order was based on, inter alia, the financial information available to the court from defendant at the time of the award, which consisted of the defendant’s 1998 tax return, defendant having failed to file a complete statement of net worth. Although defendant complains that the court erred when it set her child support obligation based upon her 1998 tax return, this contention, made some 18 months subsequent to the order in which her pendente lite child support obligation was fixed, was properly rejected by the motion court as untimely. Moreover, given defendant’s fail*341ure to submit a complete statement of net worth, defendant is in no position to complain about the court’s reliance on purportedly incomplete financial information in making the pendente lite child support award (see, Abramovitz v Bercovici, 278 AD2d 175). In any event, defendant failed to demonstrate a change in circumstances warranting downward modification of her child support obligation.
We have considered defendant’s remaining arguments and find them unavailing. Concur — Andrias, J. P., Saxe, Buckley, Friedman and Marlow, JJ.